EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S−3 and related prospectuses of our report dated February25, 2011, relating to our audit of the consolidated financial statements of Westinghouse Solar, Inc. (f/k/a Akeena Solar, Inc.) which appears in the Annual Report on Form 10−K of Westinghouse Solar, Inc. (f/k/a Akeena Solar, Inc.) for the year ended December 31, 2010. We also consent to the reference to our firm under the heading “Experts” in this Registration Statement. /s/ Burr Pilger Mayer, Inc. San Francisco, California May 13, 2011
